Continuation
Applicant has argued, “the Examiner incorrectly cites MPEP 2113 for the proposition that the recitation of a gusseted tube “having at least one gusset formed inline using a blown film line” is not germane to patentability because ‘said limitation is a method limitation in a product claim.’ (Office Action, p. 3). MPEP states, ‘The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing steps would be expected to impart distinctive structural characteristics to the final product.’” 
	In the instant case, the product can easily be defined using structural limitations.  It is to be noted that the instant specification does not mention the presence or absence of seams at all.  Furthermore, applicant admits that gusset forming using inline hot blown film method is known in the prior art which is admitted prior art (see instant specification paragraph [0007]).  For these reasons, the method limitation is not germane to the patentability of the product in the product claims.
	Applicant’s summary of an inline blown film method and the method of Vadhar is acknowledged but the instant method limitation is not germane to the patentability of the product in the product claims for the reasons stated above.
	Applicant has argued that Kani discloses a blow molding process but does not disclose applicant’s inline blow molding process.  It is noted that the instant specification does not describe any details regarding the inline blow molding process other than to broadly state that the instant film is formed using an inline hot blown method (see 
	Applicant has argued that Kani did not measure flex testing the same way applicant has.  However, applicant has not recited any testing method in the claims.
	Applicant argues that Kani does not employ a separate layer of low density ethylene-alpha olefin copolymer to improve flex crack resistance.  However, Vadhar discloses the low density ethylene-alpha olefin copolymer (column 14, lines 46-67, column 15, lines 1-18).
	Applicant has argued that Kani discloses a blended EVOH layer which is different than applicant’s EVOH layer.  However, applicant’s uses the term comprising which does not exclude that inclusion of further polymers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
January 23, 2022